EXHIBIT 10.5
Amendment No. 1
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Agreement”) effective as of
October 31, 2007, by and between Chauncey J. Hunker (“Executive”) and Sun
Healthcare Group, Inc., a Delaware corporation (“Sun”);
 
WHEREAS, Sun and Executive entered into an Employment Agreement dated as of
October 12, 2006 (the “Employment Agreement”), and they desire to amend the
Employment Agreement with respect to the terms and conditions of Executive’s
bonus eligibility, as approved by the Compensation Committee of the Board of
Directors of Sun on February 27, 2007 and, as to the quality of care component
referenced in Schedule A attached hereto, August 22, 2007), as set forth below
(capitalized terms used in this Agreement without definition shall have the
meanings provided in the Employment Agreement).
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Executive and Sun agree as follows:
 
1.           Amendment.  Schedule A to the Employment Agreement is amended by
deleting it in its entirety and inserting Schedule A hereto in lieu thereof.
 
2.           Miscellaneous.
 
 
(a)
Amendments, Waivers, Etc.  Except as otherwise provided herein, no provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by both parties.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 
 
(b)
Entire Agreement.  The Employment Agreement, as amended by this Agreement, sets
forth the entire agreement and understanding of the parties hereto with respect
to the matters covered hereby and supersedes all prior agreements and
understandings of the parties with respect to the subject matter hereof.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in the Employment Agreement, as amended hereby, and the
Employment Agreement, as so amended, shall supersede all prior agreements,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, with respect to the subject matter hereof.  Except for the
changes set forth in Section 1 and Schedule A hereto, the Employment Agreement
shall remain in full force and effect.

 
 
(c)
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which, when so executed and delivered, shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.

 

1

--------------------------------------------------------------------------------





 
The parties hereto have executed this Agreement as of the date first above
written.





 /s/ Chauncey J. Hunker  October 31, 2007
Chauncey J. Hunker
Date
   
SUN HEALTHCARE GROUP, INC.
     
By /s/ Richard K. Matros          
October 31, 2007
Its Chief Executive Officer
Date


2

--------------------------------------------------------------------------------



Schedule A


Executive’s Bonus for any fiscal year (the “Applicable Fiscal Year”) shall be
based on the criteria set forth below.    There are three components to his
Bonus:  EBITDA, quality of care and individual goals.  In no event shall his
Bonus exceed 100% of his Base Salary for the Applicable Fiscal Year.


1.           Maximum Amount.  The maximum amount of the Bonus shall be based
upon the earnings before interest, taxes, depreciation and amortization of Sun
(“EBITDA”), as published by Sun in its press release announcing financial
results for the Applicable Fiscal Year, but excluding the effect of actuarial
adjustments for self-insurance for general and professional liability.  The
Compensation Committee reserves the right to make adjustments to the
calculation, including the inclusion or exclusion of discontinued operations and
other normalizing adjustments.


The Compensation Committee shall establish the EBITDA target each year.The
potential amount of the  Bonus shall be based upon actual EBITDA attained as a
percentage of the target EBITDA as follows:  if actual EBITDA is less than 85%
of target EBITDA, the maximum amount of the Bonus (the “Maximum Amount”) will be
zero; if actual EBITDA is 85% of target EBITDA, the Maximum Amount will be 8% of
Base Salary; if actual EBITDA is 100% of target EBITDA, the Maximum Amount will
be 50% of Base Salary (if actual EBITDA is greater than 85% but less than 100%
of target EBITDA, the amount will be pro rated between 8% and 50% of Base
Salary); and if actual EBITDA is 115% (or greater) of target EBITDA, the Maximum
Amount will be 100% of Base Salary (if actual EBITDA is greater than 100% but
less than 115% of target EBITDA, the Maximum Amount will be pro rated between
50% and 100% of Base Salary).  


2.           EBITDA Component.  Subject to the provisions of paragraph 4 below,
in the event that the Maximum Amount is greater than zero, then Executive shall
be paid 70% of the Maximum Amount in recognition of the achievement of the
EBITDA target.    


3.           Individual Goals Component.  The Chief Executive Officer of Sun
(the “CEO”) shall establish the individual goals each year after consulting with
Executive, the Compensation Committee, and such others as the CEO deems
appropriate.  Subject to the provisions of paragraph 4 below, in the event that
the Maximum Amount is greater than zero, then Executive shall be paid up to 30%
of the Maximum Amount in recognition of the achievement of his individual goals,
to be determined as follows: after the end of the Applicable Fiscal Year, the
CEO shall make a recommendation to the Compensation Committee as to what extent
the goals have been met.  The Compensation Committee shall determine the amount
of this component of the Bonus to be paid to Executive based upon the level of
attainment of the goals.


4.           Quality of Care Component.    If the quality of care target is met,
the EBITDA Component and the Individual Goals Component shall be paid in the
amounts determined as set forth above.  If the quality of care target is not
met, the Compensation Committee shall deduct such amount of the EBITDA Component
and the Individual Goals Component as it determines in its discretion from the
amounts otherwise payable.  The quality of care target is met if quality of care
at skilled nursing centers operated by SunBridge Healthcare Corporation and its
subsidiaries (“SunBridge”)  is better than or equal to the quality of care at
skilled nursing centers

3

--------------------------------------------------------------------------------



of SunBridge’s for-profit peer group of companies for the Applicable Fiscal Year
(or the twelve month period ending as close as possible to the end of Applicable
Fiscal Year for which data are available at the time the Compensation Committee
considers the amount of the Bonus), in each case as measured by the Health
Deficiency Index reported by the Long Term Care Institute.


5.           Timing of Payment.  The Bonus shall be paid to Executive at the
time specified in Section 3(b).
 
4
 

--------------------------------------------------------------------------------


